DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 2 – 3, “the first part and the second part are configured to form a base for mounting a stator of a generator together” should read - - the first part and the second part together are configured to form a base for mounting a stator of a generator - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 9 and 16 – 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Samy et al. USP 5440184. 
Claims 1 and 9, Samy (Fig. 3) an axle-end generator comprising an adapter assembly C comprising a first part (pad 36) configured to mount to a wagon bogie (side frame D of rail car truck) and a second part (cradle 38) connecting to the first part, wherein the first part and the second part together are configured to form a base for mounting a stator 92 of a generator (formed by rotor 90, stator 92, magnets 94 and coils 106 – see Fig. 4); Samy further discloses the rotor 90 mounted to an end (journal 2) of an axle A, and the stator 92 being mounted (via outer race or double cup 56 – see Fig. 5) to both the first part and the second part.
Claim 3, Samy discloses the first part and the second part being connected to each other by members selected from the group consisting of a screw, a bolt, a fastener, a rivet, and or a hoop (end rings 40 and 42). 
Claim 8, Samy discloses the first part and the second part connected to each other indirectly (via end rings 40 and 42).
Claim 16, Samy (Fig. 1) discloses mounting points 44 between the stator and the adapter assembly being evenly disposed around the axle.
Claim 17, Samy discloses a backing ring 12 and seal wear rings 14, and a bearing B disposed between the adapter assembly and the axle 4, wherein the backing ring, the seal wear rings and the rotor fix the bearing along the axle.  
Claim 18, Samy discloses the backing ring, the seal wear rings and the rotor fixing an inner ring (inner race formed by cones 58) of the bearing, and an outer ring (outer race or double cup 56) of the bearing fixing the adapter assembly.

Claim(s) 1, 2, 7, 9 – 11 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Feistkorn DE 3204666.
Claims 1 and 9, Feistkorn (Fig. 1) discloses an axle-end generator assembly (Fig. 1) comprising an adapter assembly (housing 1) comprising a first part (upper part 1a) configured to mount to a wagon bogie (“rail vehicle” – Abstract) and a second part (lower part 1b) connecting to the first part, wherein the first part and the second part together are configured to form a base for mounting a stator of a generator (power assembly 6); Feistkorn further discloses a rotor 2a (see annotated Fig. 1) mounted to an end of an axle 2, and a stator 6a to both the first part and the second part.
Claim 2, Feistkorn (Fig. 2) discloses the first part and the second part being connected to each other with end portions thereof contacting to each other.
Claim 7, Feistkorn discloses the first part and the second part being connected to each other directly.
Claim 10, Feistkorn the stator being mounted to an end surface of the adapter assembly in an axial direction.
Claim 11, Feistkorn discloses the stator being mounted to the adapter assembly by members selected from the group consisting of a screw, a bolt, a fastener, and or a rivet (screw connections 9).
Claim 13, Feistkorn discloses the stator being mounted to the first part and the second part by the members 9.

Claim(s) 1 and 4 – 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Keizer NL 9100701.
Claim 1, Keizer (Fig. 2) discloses an adapter assembly comprising a first part 10 configured to mount to a wagon bogie (“rail vehicle” – see Title) and a second part 11 connecting to the first part, wherein the first part and the second part together are configured to form a base for mounting a stator of a generator (As seen in Fig. 2, the interface of locking cap 31 demonstrates that first and second parts combined are structurally capable of forming a mounting for a stator of an axially facing generator).
Claim 4, Keizer (Fig. 3) further discloses bars (mating portions 43), wherein the first part and the second part connected to each other through the bars (mating portions 43 of the second part 11 engage forks 42 of the first part 10).  
Claim 5, Keizer discloses the bars and the first part or the second part being formed as one single piece, and the bars extend from the first part or the second part toward the second part or the first part.  
Claim 6, Keizer discloses the bars being mounted to the first part or the second part by 3Attorney Docket No. P171355 WO-USU.S. Patent Application No. Not yet knowna member selected from the group consisting of a screw, a bolt, a fastener (locking pin 45), and or a rivet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Feistkorn DE 3204666 as applied to claim 9 above, and further in view of Lu et al. CN 103023164.
Feistkorn does not expressly disclose the rotor having a shape of disc, and the stator facing the rotor in an axial direction.
Lu teaches that it was known, in a similar axle box device (see Fig. 1), to provide a rotor having a shape of disc 1, and a stator 8 facing the rotor in an axial direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feistkorn, such that the rotor has a shape of disc, and the stator faces the rotor in an axial direction, as taught by Lu, for the purpose of providing the “beneficial effects of small axial size, small volume, high reliability, convenient installation and replacement at the original axle shaft end, strong practicability, good sealing performance of the overall structure, dustproof and waterproof” ([0019]).

	
Allowable Subject Matter
Claims 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brittain (USP 2433022) discloses an axle box 20 (Fig. 1) featuring an axial end cap 72.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656